Citation Nr: 1041562	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to December 
1975 and from March 1977 to September 1977.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.  The 
issue addressed herein was previously remanded by the Board in 
October 2008 and in September 2009.

The Veteran testified before the undersigned Veterans Law Judge 
at an August 2010 video teleconference hearing.  Additionally, 
the Veteran testified before a Veteran's Law Judge who is no 
longer at the Board.  A transcript of both hearings is on file.

At his August 2010 hearing the Veteran raised the issue of 
entitlement to service connection for a cervical spine disorder 
and of whether new and material evidence was received in order to 
reopen a claim for service connection for a low back disorder.  
The Veteran's claim for service connection for a cervical spine 
disorder has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Additionally, the Board denied the 
Veteran's application to reopen his claim for service connection 
for his low back disability in an October 28, 2008 decision.  A 
final decision on that issue having previously been rendered by 
the Board during the course of the Veteran's appeal thereof, the 
Veteran's contentions in this regard represent a new application 
that has not yet been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over either of these issues, and 
they are referred to the AOJ for appropriate action.  

Additionally, the Veteran's testimony at his August 2010 hearing 
indicates that he may intend to seek a higher rating than is 
currently assigned for his dermatological disability as well as 
service connection for a respiratory disorder.  If the Veteran in 
fact wishes to pursue these issues, he should initiate these 
claims at the RO. 




FINDINGS OF FACT

1.  The evidence, including the Veteran's testimony at the August 
2010 hearing, demonstrates that the allergies for which the 
Veteran sought service connection are manifested by skin rashes.  
The Veteran does not have any other disabilities or disorders 
related to or caused by allergies. 

2.  Insofar as the RO granted service connection for the 
Veteran's dermatological disorders in a June 2009 rating 
decision, there is no longer a controversy regarding the issue of 
entitlement to service connection for the Veteran's allergies.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to a claim for service connection for allergies.  38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that affects 
the provision of benefits by the Secretary to Veterans or the 
dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  All 
questions in a matter which under sections 38 U.S.C.A. § 511(a) 
are subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary.  Final decisions on such 
appeals shall be made by the Board.  Decisions of the Board shall 
be based on the entire record in the proceeding and upon 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a).  The Board may dismiss any appeal which fails to allege 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In October 2008 the Board remanded the Veteran's claim for 
service connection for allergies.  Thereafter, in June 2009, the 
RO granted service connection for tinea versicolor and atopic 
dermatitis.  While the Board subsequently again remanded the 
Veteran's claim for service connection for allergies, the 
evidence shows that the allergies for which the Veteran sought 
service connection consist solely of skin rashes.  The Veteran's 
testimony at his August 2010 hearing focused on his skin disorder 
as well as on problems with his low back and neck, these latter 
issues not being part of this appeal.  While the Veteran briefly 
mentioned difficulty breathing, he was unsure if this was related 
to any allergies and his VA treatment records show that, in fact, 
the Veteran's breathing problems are attributable to chronic 
obstructive pulmonary disease (COPD) and emphysema.  In a 
November 2009 opinion, a VA physician determined that the Veteran 
does not have any disabilities manifested by allergies other than 
his skin rashes.  

The June 2009 grant of service connection for the Veteran's 
dermatological disorders rendered moot the issue of entitlement 
to service connection for allergies, which, here, are manifested 
solely by rashes as it was a complete grant of the benefit 
requested.  There no longer exists any case or controversy as to 
the issue of entitlement to service connection for allergies 
which are manifested by rashes.  

The RO having granted service connection for the Veteran's 
dermatological disorders, there is no longer a question or 
controversy with respect to the issue under review.  No greater 
benefit could be provided.  No exceptions to the mootness 
doctrine are present.  Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond 
v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal for entitlement to service connection for allergies is 
dismissed


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


